
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11



BUCKEYE PARTNERS, L.P.
2007 ANNUAL INCENTIVE COMPENSATION PLAN


        Buckeye Partners, L.P. (the "Company") has an Annual Incentive
Compensation Plan (the "Plan") for selected key employees of Buckeye Pipe Line
Services Company ("BPL"). The Plan applies to employees, who meet the
eligibility requirements set forth below. The officers of Buckeye GP LLC, the
general partner of the Company, are not eligible to participate in the Plan. The
objectives of the Plan are to create incentives for the management group to
contribute to the overall performance of the Company and to motivate
participants to achieve individual goals.

Target Award

        Participants will be identified and target awards established at the
beginning of each Award Period, or as soon thereafter as practicable. The Award
Period will be a calendar year. Target Awards will be expressed as a percentage
of each participant's base salary. For 2007, the Target Awards will be 30% for
employees in Grades 18 and higher; 20% for those in Grade 17; 15% for those in
Grades 15 and 16, 10% for those in Grade 12, 13 and 14; and 5% for all other
exempt employees. The Company reserves the right to vary these percentages in
individual cases.

Allocation Between Company Financial Performance and Personal Performance
Objectives

        65% of the Target Award will be based upon achievement of the operating
income target in accordance with the financial plan during the Award Period (the
"Operating Income Objective"). This is the Company Financial Performance
Allocation. The Operating Income Objective will be communicated to participants
during the first calendar quarter of the Plan year.

        35% of the Target Award will be based upon personal performance and
individual contribution to the organization (the "Personal Objective"). This is
the Personal Performance Allocation.

Operating Income Objective

        Achievement of operating income of at least $202.0 million (but less
than stretch level performance) in 2007 is equivalent to Target performance.
Should we achieve operating income of at least $202.0 million but less than
$211 million, you will receive 100 percent of your Company Financial Performance
Allocation. Should operating income reach or exceed $211 million, you will
receive 133 percent of your Company Financial Performance Allocation. This would
constitute stretch level performance. Should operating income be between
$192 million and Target, you will receive 50 percent of your Company Financial
Performance Allocation. This would constitute Threshold level performance.
Should operating income fall below $192 million, you will not receive any of
your Company Financial Performance Allocation. The levels of performance and
respective payouts can be summarized as follows:

    Below $192 million   0 Threshold   $192 million   50 percent Target  
$202.0 million   100 percent Stretch   $211 million   133 percent

Personal Objective

        The participant's supervisor, in conjunction with their respective Vice
President or Senior Vice President, will determine how each individual
performed, and what his or her overall contribution was to the organization, in
relation to other participants, during the Award Period. Individual performance
or contribution may be achieved at Threshold, Target or Stretch level. The level
of achievement will determine the cash payout with respect to the Personal
Objective portion of the Plan. If it is

--------------------------------------------------------------------------------




determined that the threshold level of performance was not met by the
participant, there will be no payout for either portion of the award; that is,
the Company Financial Performance Allocation or the Personal Performance
Allocation. The Personal Objective portion cannot be paid out at more than
100 percent unless Buckeye achieves at least target level performance in
connection with the Operating Income Objective. The levels of achievement and
respective payouts can be summarized as follows:

    0   No AIC payment at all Threshold   50 to 99 percent     Target  
100 percent     Stretch   101 to 150 percent   Only if BPL Operating Income
Target is Met

Plan Distributions

        Distributions will normally occur in the first quarter of the year
following the Award Period.

Resignations, Retirements and New Hires

        In order to receive any payment in connection with this Plan, a
participant must be a regular, full-time employee for all of calendar year 2007.
Thus, if a participant resigns, retires or otherwise terminates his employment
with the Company at any time during calendar year 2007, or if an employee is
hired during calendar year 2007, that employee will not be entitled to any
payment under this Plan with respect to calendar year 2007. In addition, if an
employee (i) voluntarily leaves the Company or (ii) an employee's employment is
terminated by the Company between the end of a calendar year and the date
incentive compensation is paid with respect to that year, the employee will
forfeit his or her right to the incentive compensation payment. To the extent an
employee retires between the end of a calendar year and the date incentive
compensation is paid with respect to that year, the employee will be entitled to
the incentive compensation payment.

Example #1:

        A participant has a $12,000 Target Award. Their personal performance was
determined to be at 75%. Operating Income was $205 mm.

Personal Performance (35% of $12,000 = $4,200)

        (Personal Performance within the Threshold range).

75% of $4,200 = $3,150

Operating Income Objective (65% of $12,000 = $7,800)

        (Operating Income met the Operating Income Objective Range at the Target
level).

$7,800 × 100% = $7,800

AIC Distribution

$ 3,150     7,800

--------------------------------------------------------------------------------

    $ 10,950   = AIC payable

2

--------------------------------------------------------------------------------



Example #2:

        A participant has a $8,000 Target Award. Their personal performance was
determined to be at 100%. Operating Income was $195 mm.

Personal Performance (35% of $8,000 = $2,800)

        (Personal Performance met the Target).

100% of $2,800 = $2,800

Operating Income Objective (65% of $8,000 = $5,200)

        (Operating Income met the Operating Income Objective Range at the
Threshold level).

$5,200 × 50% = $2,600

AIC Distribution

$ 2,800     2,600

--------------------------------------------------------------------------------

    $ 5,400   = AIC payable

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11



BUCKEYE PARTNERS, L.P. 2007 ANNUAL INCENTIVE COMPENSATION PLAN
